REQUESTED BY: Dear Senator:
You refer to an amendment to LB 5 as offered by Senator DeCamp on June 26, 1978. A copy of that amendment is enclosed with your letter. On page 95 you call our attention to section 7 of the amendment which refers to `a court of competent jurisdiction.' The quoted phrase refers to a decision by a court of competent jurisdiction as it affects the budget limits provided in the bill. You wish to know whether the Nebraska Court of Industrial Relations is a court of competent jurisdiction.
Section 48-803, R.R.S. 1943, provides as follows:
   "In order to carry out the public policy of the State of Nebraska as set forth in section 48-802, there is hereby created an industrial commission to be known as the Court of Industrial Relations."
Section 48-802, R.R.S. 1943, in part states as follows:
   "To make operative the provisions of section 9, Article  XV, of the Constitution of Nebraska, the public policy of the State of Nebraska is hereby declared to be as follows: . . ."
It is clear that the Court of Industrial Relations is an industrial commission. This was made clear in the case ofSchool District of Seward Education Association v. SchoolDistrict of Seward, 188 Neb. 772, 199 N.W.2d 752.
The Court of Industrial Relations is not a court created under Article V of the Constitution of Nebraska. We therefore do not believe that it could be considered a court of competent jurisdiction as referred to in the amendment to LB 5.